                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MICHAEL J. LONGS II,

                   Plaintiff,                             4:18CV3146

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
TROY L. HAWK,

                   Defendant.

       Plaintiff filed his Complaint in this matter on October 23, 2018, while he
was incarcerated. The court granted him leave to proceed in forma pauperis on
November 1, 2018, also while he was incarcerated. Plaintiff filed a change of
address on December 7, 2018, indicating that he is no longer incarcerated. (See
Filing No. 11.)

       Since Plaintiff is no longer incarcerated, he must now file a new application
for leave to proceed in forma pauperis if he wishes to continue pursuing this case
in forma pauperis. Plaintiff may, in the alternative, pay the court’s $400.00 filing
and administrative fees.

      IT IS THEREFORE ORDERED that:

      1.      Plaintiff must either file a new request for leave to proceed in forma
pauperis or pay the court’s $400.00 filing and administrative fees within 30 days.
Failure to take either action will result in dismissal of this matter without further
notice to Plaintiff.

      2.    The clerk of the court is directed to send to Plaintiff the Form AO
240, “Application to Proceed Without Prepayment of Fees and Affidavit.”
      3.    The clerk of the court is directed to set a pro se case management
deadline with the following text: January 9, 2019: deadline for Plaintiff to file
new IFP application or pay filing fee.

      Dated this 10th day of December, 2018.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge




                                       2
